Exhibit (k)(2) ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND SERVICES AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of November 2009, by and among ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND LLC,a Delaware limited liability company (the “Fund”), and ROCHDALE INVESTMENT MANAGEMENT LLC, a Delaware limited liability company (the “Advisor”). WHEREAS, Rochdale serves as the investment adviser for the fund pursuant to the terms and conditions of the investment advisory agreement approved by the Fund’s Board of Directors (“Board”) and its shareholders (“Shareholders”) in the manner contemplated under Section 15 of the Investment Company Act of 1940 (“1940 Act”); and WHEREAS, Rochdale’s responsibilities under the terms of the investment advisory agreement are limited to the provision of day-to-day portfolio management services and certain related services, all of which are expressly delineated in the investment advisory agreement between the Fund and Rochdale, dated November 10, 2009; and WHEREAS, Rochdale and the Fund have mutually agreed that it is appropriate that all services necessary for the operation of the Fund be the subject to written agreements in order to ensure effective oversight and operation of the Fund; NOW, THEREFORE, in consideration of the covenants hereinafter contained, the Fund and Rochdale hereby agree as follows: 1.
